ARCHBALD, District Judge.1
Where a tax is imposed on - documents of a special character, to determine whether a. stamp is required in any given case the form of the document is to be looked to, rather than the transaction of which it is a part. Or, as tersely put by the learned counsel for the plaintiffs, stamps are imposed, not on transactions, but on documents. In line with this it was held in U. S. v. Isham, 17 Wall. 496, 21 L. Ed. 728, that whatever, on its face, the instrument purports to be, that it is for the purpose of ascertaining the stamp to be affixed to it, which is not to be affected by proof of facts outside of it with regard to its real character. This was followed in Mercantile Co. v. Webster (C. C.) 98 Fed. 604, where the attempt was unsuccessfully made to show that certain instruments, which in form were orders for the payment of money, and so subject to a tax, were never used in that capacity, but only to vouch the correctness of the transaction in which they were employed, and to bind the parties who gave them. I do not understand, however, from either of these *789cases, that the instrument is to be entirely divorced from the circumstances under which it is given; and, indeed, I do not well see how it could be, since we must, to some extent, look to the connection, to know just what it is with which we are dealing, but only that it is not to be controlled by them where, by its form, it manifestly bears a specific character.
In the case in hand the question is 'as to the character of the papers taxed as warehouse receipts. “A warehouse receipt is a receipt issued by a warehouseman for goods deposited in his warehouse. It need not be in any particular form, but it usually, after describing the property, contains an agreement on the part of the warehouseman to redeliver the property on demand to the bailor or his order.” 28 Am. & Eng. Enc. Law (1st Ed.) p. 672. In Harris v. Bradley, 2 Dill. 284, Fed. Cas. No. 6,116, an instrument executed by a warehouseman as follows: “Received in store for account of Bailey & Weightman, 3,000 sacks of corn,”—was held to be such a document; and a similar paper was construed the same way in Rahilly v. Wilson, Fed. Cas. No. 11,531. But, however informal, the essential thing in such a receipt is an acknowledgment by the warehouseman that the goods are in his warehouse on store, and this is just what is lacking in the papers taxed.
It was conceded at the argument that nothing could be claimed on the one, which is merely a form of receipt given for storage paid. The only question is as to the other, found on the back of the postal card. The fact that it is printed on such a card, to be sent through the mail to the consignee of goods delivered at the plaintiff’s warehouse, is of no special moment, if it otherwise fulfills the requirements of a warehouse receipt; but, as already intimated, it does not. The party to whom the card is addressed is notified, according to its terms, that: “The merchandise designated below is now at this warehouse [Market and Eighteenth streets, Philadelphia], subject to your order, on payment of the freight and charges due thereon.” Then follows a specification of the goods, giving the car in which they came, the number of barrels or sacks, and the brand by which they are marked. At the foot of the card it is further declared that: “Merchandise not removed within ten days of date will be stored subject to tariff of charges, and it is understood is at the owner’s risk as to loss or damage by fire, unless insured through this company.” If anything is clear from this, it is that at the time of the notification conveyed by the card the goods, while at the warehouse, are not on storage,,nor subject to storage charges or conditions, and will not be until the expiration of ro'days, and are, in the meantime, at the owner’s risk, the ordinary responsibility of warehousemen in that respect not being assumed. This being so, the instrument is not in fact or effect a warehouse receipt. What is sought to be taxed by the revenue act is the warehouse receipt current in the commercial world, or its legal equivalent; and an essential feature of such a document is wanting in the .one before us, in that it fails to deck re ’’that the goods are on store in the warehouse, without which it does not bear that character, •
*790The rule for judgment non obstante veredicto is discharged, and judgment is directed to be entered on the verdict in the plaintiff’s favor.

 Specially, assigned.